DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to a cleaning device.
Group II, claims 15-18, drawn to a cleaning method.
Group III, claim 19, drawn to a machine to deliver a colorant fluid product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II, Group I and Group III, and Group II and Group III lack unity of invention because even though the inventions of these groups require the technical features of a cleaning device to clean fluid product delivery elements comprising: a washing receptacle configured to receive a washing fluid] and provided with walls so as to define a container configured to be filled with the washing fluid, and movement means configured to move said washing receptacle at least between a cleaning position in which said washing receptacle is disposed in proximity to said delivery elements to be cleaned in a position such that said delivery elements are at least partly immersed in said washing fluid, and an inactive position, in which said washing receptacle is distanced from said delivery elements, said cleaning device being characterized in that it comprises vibrating means disposed in proximity to at least one of said walls, and activation means to activate said vibrating means, configured to make the latter vibrate at high frequency so as to generate mechanical energy to be transferred to said washing fluid, these technical features are not special technical features as they do not make a contribution over the prior art in view of Hiruma et al. (U.S. PGPub 2007/0195122) and Inoue et al. (U.S. PGPub 2016/0118275).
Hiruma teaches a cleaning device [(40), Fig. 3A-B] to clean fluid product delivery elements [(26a), Fig. 3B] comprising: a washing receptacle [(41), Fig. 3B] configured to receive a washing fluid [(50), Fig. 3B] and provided with walls so as to define a container configured to be filled with the washing fluid [paragraphs 46 and 52], and movement means configured to move said washing receptacle (41) at least between a cleaning position in which said washing receptacle is disposed in proximity to said delivery elements to be cleaned in a position such that said delivery elements are at least partly immersed in said washing fluid [Fig. 3B; paragraph 52], and an inactive position, in which said washing receptacle is distanced from said delivery elements [Fig. 1; paragraphs 36 and 52].
Hiruma does not teach that the cleaning device being characterized in that it comprises vibrating means disposed in proximity to at least one of said walls, and activation means to activate said vibrating means, configured to make the latter vibrate at high frequency so as to generate mechanical energy to be transferred to said washing fluid.  However, Inoue teaches a cleaning a nozzle [(41), Fig. 7] immersed in a container of cleaning liquid [(400), Fig. 7] that comprises a vibrating means disposed in proximity to a wall of the container [(24), Fig. 7; paragraphs 67 and 77], and an activation means to activate said vibrating means [(241), Fig. 7; paragraphs 67 and 77] to vibrate at high frequency so as to generate mechanical energy to be transferred to said washing fluid so that any contaminants due to the processing liquid, which are attached to the nozzle, the nozzle head are removed [paragraphs 67 and 78].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vibrating means of Inoue into the washing receptacle of Hiruma because Inoue teaches it removes any contaminants generated in the processing liquid from the nozzle and nozzle head which ensures that the nozzle is sufficiently clean and does not have particles redepositing on the surface. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE BLAN/Primary Examiner, Art Unit 1759